ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-294, concluding that FERNANDO J. REGOJO of NORTH BERGEN, who was admitted to the bar of this State in 1981, should be censured for violating RPC 1.1(a) (gross *67neglect) and RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that FERNANDO J. REGOJO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.